Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 22, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  152745                                                                                           Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  SAULT STE. MARIE TRIBE OF CHIPPEWA                                                                                 Justices
  INDIANS,
            Plaintiff-Appellee,
  v                                                                SC: 152745
                                                                   COA: 323136
                                                                   Wayne CC: 12-016946-CB
  BLUE CROSS BLUE SHIELD OF
  MICHIGAN,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 20, 2015
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court prior to the
  completion of the proceedings ordered by the Court of Appeals.

        MARKMAN, J., (dissenting)

         I would grant leave to appeal to consider whether the Court of Appeals erred by
  concluding that material issues of fact remained in support of plaintiff’s claim of
  fraudulent inducement and therefore reversing the trial court’s grant of summary
  disposition in favor of defendant. Hamade v Sunoco, Inc (R&M), 271 Mich. App. 145,
  165-172 (2006); UAW-GM Human Resource Ctr v KSL Recreation Corp, 228 Mich. App.
486, 502-507 (1998).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 22, 2016
           s0615
                                                                              Clerk